Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 1 of 9 PageID #: 6714



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
  ___________________________________
                                      )
  WESTERN RESERVE LIFE ASSURANCE CO. )
  OF OHIO, et al.,                    )
                                      )
            Plaintiffs,               )
                                      )
       v.                             )    C.A. No. 09-470 WES
                                      )
  JOSEPH A. CARAMADRE, et al.,        )
                                      )
            Defendants.               )
                                      )
  __________________________________ )

                                 MEMORANDUM AND ORDER

  WILLIAM E. SMITH, District Judge.

        This marks the end of a decade-old dispute in which two

  insurance companies, Plaintiffs Western Reserve Life Assurance

  Co.   of    Ohio    (“WRL”)    and   Transamerica     Life   Insurance    Company

  (“Transamerica”)        sued   Defendants    Joseph    A.    Caramadre,   Raymour

  Radhakrishnan, and ADM Associates, LLC (“ADM”) 1 for a complex

  insurance fraud scheme that previously has been described in

  detail.      See, e.g., W. Reserve Life Assur. Co. of Ohio v. ADM

  Assocs., LLC, 737 F.3d 135, 136-39 (1st Cir. 2013).                   Before the

  Court      are     Plaintiffs’    Motion    for   Entry      of   Final   Summary


        1Plaintiffs seek entry of judgment against Defendants on
  Counts V, VI, and XVI, as described below.   All claims against
  all other defendants to the Amended Consolidated Complaint have
  been resolved. See Pls.’ Mot. for Entry of Final Summ. J. 1-2 &
  n.1, ECF No. 298; Pls.’ Mot. to Dismiss All Unresolved Claims,
  ECF No. 300; June 30, 2020, Minute Entry (reflecting that the
  Court granted ECF No. 300 from the bench).
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 2 of 9 PageID #: 6715



  Judgment, ECF No. 298, and Defendant Joseph A. Caramadre and

  Defendant ADM Associates LLC’s Motion to Request a Hearing to

  Clarify    Damages   Amount      Sought    by     Plaintiffs      in    Document      298

  (“Defs.’ Mot. to Request a Hr’g”), ECF No. 303.                     For the reasons

  below, the Court GRANTS Plaintiffs’ Motion for Entry of Final

  Summary    Judgment,     and    GRANTS     IN    PART       Defendants’     Motion     to

  Request a Hearing to the extent that the Court held a hearing on

  Plaintiff’s Motion for Summary Judgment on June 30, 2020, and

  DENIES IN PART Defendants’ Motion to Request a Hearing to the

  extent it opposes the amount of damages awarded here.

  I.     Background

        This   civil   case      was    filed     in    2009    against    the    present

  Defendants,      along         with     several            additional     defendants.

  Subsequently,    Defendants          Caramadre       and    Radhakrishnan      were   all

  together indicted on sixty-six counts of wire fraud, mail fraud,

  conspiracy,     identity    fraud,       aggravated         identity    theft,    money

  laundering, and witness tampering, see Indictment, ECF No. 1 in

  Cr. No. 11-186, in connection with the conduct underlying the

  claims in this civil case, viz., conspiring “to make millions of

  dollars    by   securing    the       identities       of    terminally-ill      people

  through material misrepresentations and omissions to be used to

  purchase     variable    annuities       and     corporate      bonds   with     death-

  benefit features.”       United States v. Caramadre, 882 F. Supp. 2d




                                            2
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 3 of 9 PageID #: 6716



  302, 304 (D.R.I. 2012).              In 2013, Defendants pleaded guilty and

  were convicted of wire fraud and conspiracy to commit offenses

  against the United States.                See ECF Nos. 223, 224, 247, 248 in

  Cr. No. 11-186.           The following year, after holding a three-day

  evidentiary         hearing,        the     Court        ordered       Caramadre         and

  Radhakrishnan to pay a total of $2,012,371.49 in restitution to

  Plaintiffs     WRL        and     Transamerica.           See     United        States   v.

  Caramadre, No. CR No. 11-186 S, 2014 WL 409336, at *1, App’x 1 &

  2 (D.R.I. Feb. 3, 2014), aff’d, 807 F.3d 359 (1st Cir. 2015). 2

  Specifically, the restitution order directs Radhakrishnan and/or

  Caramadre      to    pay        restitution       to     Plaintiffs        as     follows:

  $1,102,464.28 jointly and severally to WRL; $805,926.18 jointly

  and   severally      to    Transamerica;          and    $103,981.03      by     Caramadre

  individually to Transamerica.               See id.

        In    2017,    in    this    civil    case,       the   Court    granted       summary

  judgment in favor of Plaintiffs on Counts IV (RICO violations)

  and   V    (civil   liability       pursuant       to    R.I.   Gen.    Laws     §    9-1-2)

  against Caramadre and Radhakrishnan, as well as on Count XIII

  (reverse piecing the corporate veil).                         Transamerica Life Ins.

  Co. v. Caramadre, C.A. No. 09-470 S, 2017 WL 752145, at *1-4

  (D.R.I.     Feb.    27,     2017).         This    Court      also     granted       summary


        2See Gov’t Ex. 25 to Restitution Hr’g (Summ. of Losses from
  Variable Annuities), Vol. II, 31:10-20 (Oct. 9, 2013), in Cr.
  No. 11-186.


                                               3
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 4 of 9 PageID #: 6717



  judgment in favor of Plaintiffs on Defendants’ counterclaims for

  breach of contract, promissory estoppel, breach of duty of good

  faith    and   fair    dealing,     declaratory    judgment,      and   negligent

  infliction of emotional distress.           Id. at *4-7.

        Plaintiffs now move for summary judgment on damages, asking

  the Court to award damages consistent with the amount of the

  restitution order in Defendants Caramadre’s and Radhakrishnan’s

  related criminal cases.            See generally Pls.’ Mot. for Entry of

  Final Summ. J., ECF No. 298.

  II.   Legal Standard

        On a motion for summary judgment, the Court construes “the

  record    in   the    light    most    favorable    to     the    nonmovant    and

  resolv[es]     all    reasonable    inferences     in    that    party’s   favor.”

  Baum-Holland v. Hilton El Con Mgmt., LLC, 964 F.3d 77, 87 (1st

  Cir. 2020).       “Summary judgment is appropriate when the moving

  party shows that ‘there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of

  law.’”    Id. (quoting Fed. R. Civ. P. 56(a)).

        A court may grant an unopposed motion for summary judgment

  “if the moving party is entitled to judgment on the merits of

  the     motion,   viewed      in   light    of    Rule    56.”       Pearson    v.

  Hillsborough Cty. Dep’t of Corr., No. CIV. 99-584-JD, 2001 WL

  536079, at *1 (D.N.H. May 21, 2001) (citing Carmona v. Toledo,




                                          4
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 5 of 9 PageID #: 6718



  215 F.3d 124, 134 n.9 (1st Cir. 2000)).                            When a motion for

  summary judgment stands unopposed, the moving party’s undisputed

  facts, where properly supported, are deemed admitted.                           D.R.I. LR

  Cv 56(a)(3); see also Campney v. Superintendent, Bare Hill Corr.

  Facility, Civil No. 06-cv-297-JD, 2010 WL 520908, at *1 (D.N.H.

  Feb. 10, 2010).          The Court must then “consider the claims based

  on the record, taking the uncontested facts in the light most

  favorable to the nonmoving party.”                     Campney, 2010 WL 520908, at

  *1 (citing Sanchez–Figueroa v. Panco Popular de P.R., 527 F.3d

  209, 212 (1st Cir. 2008)).

  III. Discussion

         A.     Damages Award

         In    response       to   Plaintiffs’          Motion     for   Entry     of    Final

  Summary Judgment, Defendant Caramadre — purportedly on behalf of

  ADM and himself — requested a hearing to clarify damages.                               See

  Defs.’      Mot.    to     Request    a    Hr’g       1.     He    contends      that    the

  restitution        order    reflects       an       inaccurate    measure      of    damages

  because it does not take into account offsets to the losses

  related      to    the      Charles       Buckman       annuity,       which    he    avers

  Plaintiffs wrongly withheld.                Id.       As the Court understands the

  argument, Caramadre believes that, had he and ADM had control

  over   the    Charles       Buckman       annuity      and     subaccount      allocations

  during the pendency of this case, his investment prowess would




                                                  5
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 6 of 9 PageID #: 6719



  have offset these damages and allowed ADM to retain an attorney.

  Id.

        Caramadre’s arguments gain no traction.                     First, the Court’s

  Local Rules prohibit ADM — an LLC — from representing itself pro

  se.     See    D.R.I.    LR    Gen   205(a)(3).             Nor   may        Caramadre,   a

  disbarred attorney, represent ADM.                   See D.R.I. LR Gen 201(a).

  Second, ADM is the only entity or person with a claim to the

  Buckman annuity; Caramadre has no claim to it.                               Transamerica

  Life Ins. Co., 2017 WL 752145, at *5 (“Caramadre does not have

  any   contractual       rights   with      respect        to   the     Charles    Buckman

  annuity and cannot bring any claims against WRL with respect to

  this annuity.”).         Lastly, this Court previously granted summary

  judgment against Caramadre’s and ADM’s counterclaims relating to

  the   Charles     Buckman      annuity.         Id.       at    *4-7.         Caramadre’s

  arguments are therefore neither properly raised on ADM’s behalf,

  nor persuasive in any event.

        In calculating the proper damages award, the Court notes

  that Defendants have failed to file a responsive statement of

  disputed    facts,    and     thus   the   facts      set      forth    in    Plaintiffs’

  Statement of Undisputed Material Facts are deemed admitted where

  supported by competent evidence.               See D.R.I. LR Cv 56(a)(3).

        The     Court   concludes      that,      as    a     result      of    Defendants’

  liability under Counts IV, V, and XIII, see Transamerica Life




                                             6
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 7 of 9 PageID #: 6720



  Ins. Co., 2017 WL 752145, at *1-4 (granting summary judgment for

  Plaintiffs on Counts IV, V, and XIII), WRL incurred damages of

  $1,102,464.28, and Transamerica incurred damages of $909,907.21.

  See Gov’t     Ex.   25   (Summ.     of     Losses   from    Variable      Annuities),

  Restitution Hr’g, Vol. II, 31:10-20 (Oct. 9, 2013), in Cr. No.

  11-186; see also Caramadre, 2014 WL 409336, at App’x 1 & 2

  (ordering restitution to WRL and Transamerica in these amounts).

        In    addition     to   the     competent         evidence    supporting      the

  finding in the criminal restitution order, Plaintiffs are also

  entitled to damages from Caramadre and Radhakrishnan, “barring

  any   applicable    defenses”,        in    the   amount    set     forth    in   their

  criminal    restitution       order      under    the    doctrine    of     collateral

  estoppel.     See New York City Dist. Council of Carpenters Pension

  Fund v. Forde, No. 11 Civ. 5474(LAP)(GWG), 2018 WL 2455437, at

  *15 (S.D.N.Y. June 1, 2018), report and recommendation adopted

  as modified, 341 F. Supp. 3d 334 (S.D.N.Y. 2018) (holding that

  judicial findings of fact have no evidentiary value, but may be

  used under the doctrine of collateral estoppel to award damages

  in the amount equal to the restitution award in related RICO

  criminal case); see also 18 U.S.C. § 3664(l) (“A conviction of a

  defendant for an offense involving the act giving rise to an

  order of restitution shall estop the defendant from denying the

  essential allegations of that offense in any subsequent Federal




                                              7
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 8 of 9 PageID #: 6721



  civil proceeding . . . brought by the victim.”); Connell v. BRK

  Brands, Inc., C.A. No. 10-12101-TSH, 2013 WL 3989649, at *5 n.2

  (D.    Mass.    Aug.    1,       2013)      (“‘Non-mutual’       offensive      collateral

  estoppel occurs when a plaintiff seeks to prevent a defendant

  from    relitigating         an       issue     which     that   defendant      previously

  unsuccessfully         litigated         against      a   different   party.”      (citing

  Acevedo–Garcia v. Monroig, 351 F.3d 547, 573 (1st Cir. 2003)).

         B.      Treble Damages, Costs, and Attorneys’ Fees

         18 U.S.C. § 1964(c) states that “[a]ny person injured in

  his business or property by reason of a violation of section

  1962 of this chapter . . . shall recover threefold the damages

  he sustains and the cost of the suit, including a reasonable

  attorney’s      fee    .     .    .    .”       The     Court    previously     held   that

  Caramadre and Radhakrishnan violated sections 1962(c) and (d) by

  engaging in a multi-year pattern of racketeering activity, see

  Transamerica       Life      Ins.        Co.,    2017      WL    752145,   at    *3,   and

  accordingly, Plaintiffs are entitled to treble damages, costs,

  and attorneys’ fees under § 1964(c).

  IV.    Conclusion

         For the reasons stated herein, the Court GRANTS Plaintiffs’

  Motion for Entry of Final Summary Judgment, ECF No. 298; and

  GRANTS IN PART Defendants’ Motion to Request a Hearing to the

  extent that the Court held a hearing on Plaintiff’s Motion for




                                                   8
Case 1:09-cv-00470-WES-PAS Document 306 Filed 09/23/20 Page 9 of 9 PageID #: 6722



  Summary       Judgment   on   June   30,   2020,   and   DENIES    IN   PART

  Defendants’ Motion to Request a Hearing to the extent it opposes

  the amount of damages awarded herein, ECF No. 303.                Plaintiffs

  are entitled to final judgment on Counts V, VI, and XVI of the

  Amended Consolidated Complaint in the following amounts:

            •   In favor of WRL and against Caramadre, Radhakrishnan,
                and ADM, jointly and severally, in the amount of
                $3,307,392.84;

            •   In favor of Transamerica and against Caramadre,
                Radhakrishnan, and ADM, jointly and severally, in the
                amount of $2,417,778.54; and

            •   In favor of Transamerica and against Caramadre and
                ADM,   jointly and  severally, in  the  amount  of
                $311,943.09.

  Plaintiffs may seek costs and/or attorneys’ fees in accordance

  with D.R.I. Local Rules Cv. 54 and 54.1.

  IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: September 23, 2020




                                        9
